BOYER, Chief Judge.
Appellant, husband in a dissolution of marriage proceeding, here appeals the lower court’s denial of his petition for modification of the final judgment of dissolution of marriage and denial of his motion for rehearing. The appellee has filed a timely motion for attorney’s fees incident to this appeal.
The controlling question in a modification proceeding is whether there has in fact been an actual change in the circumstances of the parties since the entry of the final judgment sought to be modified; not whether there may be a change in circumstances at some future date. (See F.S. 61.14(1)) Anticipated future changes in the circumstances of a party are not sufficient to justify a modification. (See Fleischer v. Fleischer, 1942, 149 Fla. 621, 6 So.2d 836)
Our examination of the record reveals that the learned trial judge was eminently correct in finding that the changes *459in circumstances urged by appellant were anticipatory and not actual. We therefore affirm. However, our affirmance is without prejudice to a proper petition in the trial court on some future date should the actual circumstances be so changed as to warrant same.
Appellee’s motion for attorney’s fees is denied.
Affirmed.
McCORD and MILLS, IT., concur.